On consideration of petition for rehearing filed by the Attorney General in this cause, it appears to me that while the rule enunciated in the opinion prepared by Mr. Chief Justice TERRELL and filed herein on June 27, is correct *Page 48 
insofar as it upholds the power of the school authorities to require salute of the flag of the United States as a part of patriotic exercises to be performed by the pupils attending public free schools in the county, it does not necessarily follow that the school authorities may lawfully expel a pupil from school because such pupil declines to comply with the requirement when such declination is based solely on the ground that such saluting of a flag violates the religious convictions of the pupil.
That we can find no support in Scripture for such religious belief, or conception, does not warrant our condemnation of the reasoning of one whose construction of some part of the Bible may lead him to entertain convictions of that sort. The most profound Bible students the world has ever known have disagreed amongst themselves as to the construction to be given to many passages of Scripture and this difference of opinion amongst the learned has led, and is still leading to the organization of various denominations and to the following of various creeds. The punishment of expulsion from public school is an unusual and severe punishment. It not only affects the child to whom it is administered but it destroys the usefulness of that child as a citizen and thereby deprives the public of the benefit of the best available citizenship in that child. It will have its effect upon the offspring in the future generation springing from that child; and, as has been suggested by the Attorney General, it affords the vehicle by which a designing parent may frustrate the provisions of law requiring school attendance of children within certain designated ages.
It occurs to me that in the interest of preserving American ideals, and especially that of religious freedom, and we should not by law require one to affirmatively engage in an act, not essential to the public welfare or the support of *Page 49 
the government, which he or she conscientiously believes to be contrary to his or her religious tenets, and thereby make of such person a martyr to his or her religious faith. The salute of the flag is, after all, a physical demonstration of respect, and nothing more. Certainly, there can be no logical reason why some alternative expression of respect and loyalty cannot be substituted for those whose religious tenets, faith or beliefs precludes their indulgence in a physical salute and thereby satisfy the demands of patriotism and at the same time respect the religious views of the individual.
For these reasons, I am willing to join in the granting of a petition for rehearing.
BROWN, J., concurs.